WARD, Circuit Judge
(dissenting). The construction of the Act of September 6, 1916, § 4 (Comp. St. § 1649a), is so important that I feel obliged to express an opinion about it. -These provisions are as follows:
Act of 1916. “See. 4. No court having power to review a judgment or decree rendered or passed by another shall dismiss a writ of error solely because an appeal should have been taken, or dismiss an appeal solely because a writ of error should have been sued out, but when such mistake or error occurs it shall disregard the same and take the action which would be appropriate if the proper appellate procedure had been followed.”
This act is obviously remedial and entitled on familiar principles to a liberal construction. It may be construed as meaning merely that an appeal as a formal paper should be treated as if it were in the form of a writ of error, and that a writ of error as a formal paper should be treated as if it were in the form of an appeal; the wrong process in either case having been used. If so, the appellate court, where an appeal has been taken in an action at law, cannot consider exceptions taken at the trial, although the testimony and exceptions are brought before it in a manner proper for an appeal, because they are not brought up hy a bill of exceptions and therefore would not be technically before the court in an action at law.
I am not clear whether the opinion of the court goes so far, and am assuming it to hold that the testimony and exceptions in this case were not before it, because the record had not been approved by the judge as required by Supreme Court equity rule 75(b). Before that rule was adopted it had never been the practice in equity to submit records to the trial judge for approval. This appears from the last rules of the Supreme Court promulgated at October term, 1911. 222 U. S. 669, 32 Sup. Ct. vi. Rule 8 (1) provides:
“1. The clerk of tbe court to which any writ of error may be directed shall make return of the same, by transmitting a true copy of the record, and of the assignment o,f errors, and of all proceedings in the case, under his hand and the seal of the court.
“In order to enable the' clerk to perform such duty and for the purpose of reducing the size of transcripts of record in cases brought to this court by appeal or writ of error, by eliminating all papers not necessary to the consideration of the questions to be reviewed, it shall be the duty of the appellant or plaintiff in error or his attorney to file with the clerk of the lower court, together with proof or acknowledgment of service of a copy on the appellee or defendant in error, or his counsel, a praecipe which shall indicate the portions of the record to be incorporated into the transcript of the record on such appeal or writ of error. Should the appellee or defendant in error, or his counsel, desire additional portions of the record incorporated into the transcript of the record to be filed in this court, he shall file with the clerk of the lower court his praecipe also, within ten days thereafter (unless the time shall be enlarged by a judge of the lower court or by a justice of this court), indicating such additional portions of the record desired by him.
“The clerk of the lower court shall transmit to this court as the transcript of the record in the case only the portions of the record below designated t>y both parties as above provided.
“The parties or their- counsel, however, may agree by written stipulation to be filed with the clerk of the lower court the portions of the record which shall constitute the transcript of record on appeal or writ of error, and the clerk in such' ease shall transmit only the papers designated in such stipulation.
“If this court shall find that portions of the record unnecessary to a proper *827presenlation of the case have been incorporated into the transcript by either party, the court may order that the whole or any part of the clerk’s fee for supervising the printing and of the cost of printing the record be paid by the offending party.”
It will be seen that there is no suggestion whatever of any approval of the record by the trial judge. On the contrary, it is to be made up by stipulation of the parties.
At October term, 1912 (226 U. S. 629, 33 Sup. Ct. xix; 198 Fed. xix, 115 C. C. A. xix), the new equity rules were promulgated. Rule 75 reads:
“Tn case of appeal:
“(a) It shall be the duty of the appellant or his solicitor to filo with the clerk of the court from which the appeal is prosecuted together with proof or acknowledgment of service of a copy on the appellee or his solicitor, a prcecipo which shall indicate the portions of the record to be incorporated into the transcript on such appeal. Should the appellee or his solicitor desire additional portions of the record incorporated into the transcript, he shall file with Uio clerk of the court his prsecipe also within ten days thereafter, unless the time shall be enlarged by the court or a .judge thereof, indicating such additional portions of the record desired by him.
“(b) The evidence to be included in the record shall not be set forth in full, but shall be stated in simple and condensed form, all parts not essential to the decision of the questions presented by the appeal being omitted and the testimony of witnesses being stated only in narrative form, save that if either party desires it, and the court or judge so directs, any part of the testimony shall be reproduced in the exact words of the witness. The duty of so condensing and stating the evidence shall rest primarily on the appellant, who shall prepare his statement thereof and lodge the same in the clerk’s office for the examination of the other parties at or before the time of filing his praecipe under paragraph (a) of this rule. He shall also notify the other parties or their solicitors of such lodgment and shall name a time and place when he will ask the court or judge to approve the statement, the time so named í o be at least ten days after such notice. At the expiration of the time named or such further time as the court or judge may allow, the statement, together with any objections made or amendments proposed by any party, shall be presented to the court or the judge, and if the statement be true, complete and properly prepared, it shall be approved by the court or judge, and if it be not true, complete or properly prepared, it shall be made so under the direction of the court or judge and shall then be approved. When approved, it shall be filed in the clerk’s office and become a part of the record for the purposes of the appeal.
“(c) If any difference arise between the parties concerning directions as to the general contents of the record to be prepared on the appeal, such difference shall be submitted to the court or judge in-conformity with the provisions of paragraph b of this rule and shall be covered by the directions which the court or judge may give on the subject.”
Subdivisions (a) and (c), taken together, show that there need be no reference to the judge if the parties agree upon the general contents of the record. Subdivision (b), I think, comes into operation only if the parties cannot agree upon the manner in which the evidence has been condensed and the testimony reduced to narrative form. The purpose of both rules was to shorten the records and save expense in printing. The fact that the Supreme Court did not amend section 1 of rule 8 after new equity rule 75 had been adopted, and expressed no intention of changing the former practice in rule 75, convinces tpe that no change was intended. Thus both rules may be construed con*828sistently with each other. The practice in the Southern district of New York has been in accordance with this view. The attorneys in equity causes almost without exception agree in writing upon the contents of the record without submitting it to the judge for approval. If the court is right in saying that the testimony and- exceptions are not brought before it without such approval, it follows that for years we have been deciding equity causes upon the law and facts, so far as they depend upon the testimony contained in the record, without there being any testimony legally before us. Needless to say that the subject is one for grave reflection.
The attorney’s intention to raise the exception in the present case is clear, because he has laid the testimony and the exception before the court in a record containing the written stipulation of the attorneys which the clerk certifies the parties have agreed to be correct and complete. The record is good within the equity rules.
Likewise it may be noted in favor of the practice that in admiralty causes it has never been the practice to submit the record for allowance. Supreme Court rule in admiralty LII(3), 29 Sup. Ct. xlv, expressly provides that the clerk of the District Court shall omit from the record any pleading, testimony or exhibits the parties by written stipulation of their proctors agree to omit and our rule in admiralty IV (3), 29 Sup. Ct. xxxix, contains a similar provision.
The act of 19f6 proceeds further to require us to “take the action which would be appropriate if the proper appellate procedure had been followed.” I read this to mean that a party shall not suffer for any procedural mistake of his attorney, and that we shall treat the record on appeal, so far as questions of law are concerned, as if he had been aware that a bill of exceptions was necessary to preserve the exceptions taken at the trial and had sued out a writ of error accompanied by .the usual bill of exceptions.
I fully recognize that a writ of error sued out in an action at law does not bring exceptions taken in the course of, the trial before the court, unless it is accompanied by a bill of exceptions signed by the trial judge. I also admit that neither Supreme Court rule 8 nor the act of 1916 makes any change in the law in this respect.- The act of 1916 covers, not cases of regular, but of erroneous, procedure, and the precise question we are to determine is whether, when an appeal has been duly perfected in an action at law, exceptions taken at' the trial and appearing in the record are to be disregarded, because no bill of exceptions has been signed by the judge, as required in an action at law.